Citation Nr: 1119712	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-38 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the reduction from 100 percent to 20 percent for service-connected prostate cancer was appropriate.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of service-connected prostate cancer prior to January 11, 2010, and in excess of 60 percent thereafter.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease of the lumbosacral spine prior to January 11, 2010, and in excess of 40 percent thereafter.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a positive tuberculin reaction.

5.  Whether new and material evidence has been received to reopen a claim for service connection for an eye disorder.

6.  Entitlement to service connection for residuals of shrapnel wounds to the back.
7.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, including as due to exposure to herbicides.   


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1962 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2006 and February 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The  issue of entitlement to service connection for erectile dysfunction, including as secondary to service-connected prostate cancer, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased disability rating for service-connected degenerative joint disease of the lumbosacral spine and whether new and material evidence has been received to reopen a claim for service connection for hypertension, including as due to exposure to herbicides, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reduction of the disability rating for service-connected prostate cancer.

2.  The Veteran was diagnosed to have prostate cancer in August 2002 and underwent a radical retropubic prostatectomy in September 2002.  Post-surgical pathology report showed positive adenocarcinoma of the prostate as well as involving the bladder neck and urethral margins.  

3.  The Veteran completed radiation therapy for recurrent prostate cancer on December 31, 2003.

4.  The medical evidence of record as of September 2005 showed that the Veteran was free from malignancy.  

5.  Resolving reasonable doubt in favor of the Veteran, the evidence of record as of December 2006 demonstrates that his residuals of prostate cancer were productive of the need to wear absorbent materials which must be changed at least two, but not more than four, times per day.

6.  Prior to January 11, 2010, the evidence fails to establish that the Veteran's residuals of prostate cancer were productive of renal dysfunction with constant albuminuria with some edema, definite decrease in kidney function or hypertension at least 40 percent disabling under Diagnostic Code 7101; or continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

7.  The RO denied service connection for a positive tuberculin reaction and for refractive error (claimed as defective vision) in a January 1973 rating decision.  The Veteran did not appeal that decision, and it is final.

8.  None of the new evidence received subsequent to January 1973 in support of the Veteran's claim for service connection for a positive tuberculin reaction is material.

9.  None of the new evidence received subsequent to January 1973 in support of the Veteran's claim for service connection for an eye disorder is material.

10.  The evidence of record fails to establish that the Veteran, in fact, has retained shrapnel in his back or any residuals of shrapnel wounds to the back.


CONCLUSIONS OF LAW

1.  The reduction in the rating for prostate cancer was proper.  38 U.S.C.A. § 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.115b, Diagnostic Code 7528 (2010).

2.  The criteria for a disability rating of 40 percent for residuals of prostate cancer were met from March 1, 2007, through January 10, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a and 4.115b, Diagnostic Code 7528 (2010).

3.  The criteria for a disability rating in excess of 60 percent for residuals of prostate cancer have not been met as of January 11, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a and 4.115b, Diagnostic Code 7528 (2010).

4.  The January 1973 RO rating decision that denied service connection for a positive tuberculin reaction and for refractive error is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2010).

5.  New and material evidence has not been received, and the Veteran's claim for service connection for a positive tuberculin reaction is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

6.  New and material evidence has not been received, and the Veteran's claim for service connection for an eye disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

7.  Residuals of shrapnel wounds to the back were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Initially, the Board notes that part of this appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that VA's duties to notify and assist do not apply to the appeal on the appropriateness of the reduction.

With regard to the Veteran's claims to reopen for service connection for a positive tuberculin reaction and an eye disorder, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  In the present case, notice was provided to the Veteran in March 2009, prior to the initial adjudication of the Veteran's claims to reopen.  The Board finds the notice provided fully complies with VA's duty to notify.  

As for the Veteran's claim for service connection for residuals of shrapnel wounds to the back, notice was provided to the Veteran in October 2006, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  

The Board also notes that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  With regard to the Veteran's claim for service connection for residuals of shrapnel wounds to the back, the Board notes VA examination was not provided; however, as there is no evidence of record establishing that the Veteran has any residual disability relating to shrapnel wounds to the back, the Board finds that VA was not required to provide the Veteran with a VA examination relating to this claim.  The Board notes, however, that the Veteran underwent VA spine examinations in July 2002, March 2004 and January 2010 related to his service-connected degenerative joint disease of the lumbar spine.

With regard to the Veteran's claims to reopen for service connection for a positive tuberculin reaction and an eye disorder, when a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the Veteran has failed to submit new and material evidence to reopen these claims for service connection, VA was not obligated to provide him with medical examinations related thereto.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Reduction of Rating for Prostate Cancer and Rating of Residuals

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e); see also 38 U.S.C.A. § 5112(b)(6). 

In August 2006, the RO notified the Veteran that it proposed to reduce the 100 percent evaluation assigned for his prostate cancer to 20 percent based upon the VA examination conducted in July 2006 and VA treatment records from March 2005 through May 2006, and provided the Veteran 60 days to submit additional evidence or to request a hearing.  The Veteran did not request a hearing but did submit a statement opposing the reduction.  Essentially the Veteran objected to the reduction attacking the July 2006 VA examination saying it was a farce as it only lasted seven minutes; however, he then went on to say that he does not deny or reject the items shown as the result of the examination but disagreed that the examination was complete about his physical status as the examiner omitted evaluation of the Veteran's erectile dysfunction, which he stated was a result of the operation for his prostate cancer in that a nerve was severed during it thereby causing him to lose the ability for a natural erection or natural sexual activity.  The Veteran did not submit or identify any additional evidence against the reduction.  By rating action issued in December 2006, the RO notified the Veteran that it was reducing his disability rating for prostate cancer from 100 percent to 20 percent based upon the evidence of record.  The reduction was to be effective March 1, 2007.  Thus, the Veteran was properly notified of the reduction.  

As to whether the reduction was appropriate given the Veteran's argument the Board finds that it was.  Although the RO did not provide the Veteran with another VA examination, the Board finds that, based upon the evidence of record, no new examination was required.  A review of the July 2006 VA examination report shows that the examiner noted the Veteran's report of having erectile dysfunction since his surgery with only minimal erections and his treatment therefor.  The Board notes that there is no report as to nerve damage during the Veteran's prostatectomy or that he was unable at all to obtain an erection.  Furthermore, based upon a review of the previous medical records, including the surgical records from September 2002, there is no indication in any of them that a nerve was severed during the surgery causing the Veteran to be unable to obtain an erection.  In fact, treatment records from November 2002 and March 2003 (two and six months post surgery) note the Veteran's report of having fair erections.   It was not until after the Veteran underwent radiation therapy that the records show complaints of erectile dysfunction.   Consequently, the Veteran's allegations against the adequacy of the July 2006 VA examination are not supported by the record and are, therefore, not sufficient to establish that the reduction in the disability rating was not appropriate.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  See 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Service connection for prostate cancer was granted and evaluated as 100 percent disabling effective November 19, 2002.  The RO proposed reducing that evaluation in August 2006.  The 100 percent evaluation had, therefore, been in effect for a period of less than five years, and the provisions of 38 C.F.R. § 3.344 are not applicable in this instance.

An evaluation of 100 percent is provided under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system, which includes prostate cancer.  The note following this Diagnostic Code indicates that, following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability. Id.  

The Veteran was diagnosed to have prostate cancer in August 2002.  He underwent radical retropubic prostatectomy in September 2002.  Post surgical pathology demonstrated that not only did the Veteran have adenocarcinoma of the prostate but that the bladder neck and urethral margins were also involved.  After discussion with his doctor, it was decided that they would monitor the Veteran's PSA levels rather than have him undergo radiation therapy at that time.  (See November 2002 VA urology note.)  During 2003, the Veteran's PSA levels rose and the Veteran was evaluated for radiation therapy in October 2003.  Starting in November 2003 and ending on December 31, 2003, the Veteran underwent 6400 cGy of electronic beam radiation therapy to the prostate bed for recurrent prostate cancer.  (See February 2004 VA Radiation Oncology note.)  Thereafter, his PSA level continued to fall.  By September 2005, it was deemed that there was clinically no evidence of disease remaining.  (See September 2005 Radiation Oncology physician's note.)  This assessment was continued in March 2006 as the Veteran's PSA levels since March 2005 had been less than 0.04.  The July 2006 VA examiner noted that there was no documented recurrence of the Veteran's prostate cancer.

Thus the medical evidence of record clearly shows that, at the time of the reduction on March 1, 2007, the Veteran did not have any active malignancy to warrant a 100 percent disability rating for his prostate cancer.  Rather, the evidence shows the Veteran completed therapy on December 31, 2003, and thereafter, he was completely asymptomatic with his PSA having dropped to well within normal range by March 2005.  Based on this evidence, a reduction from 100 percent was warranted.

Thus the Board finds that the reduction of the 100 percent rating for the Veteran's prostate cancer was appropriate.  The remaining question, therefore, is whether the evaluation of 20 percent for the residuals of the Veteran's prostate cancer was appropriate.  

The ratings for voiding dysfunction and renal dysfunction are found at 38 C.F.R. § 4.115a.

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN [blood urea nitrogen] more than 80mg% [milligrams per 100 milliliters]; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating. Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent rating. Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating. Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating. Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101 is noncompensably disabling.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.

Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating. Where such requires the wearing of absorbent materials which must be changed two-to-four times per day, a 40 percent rating is warranted. Where such requires the wearing of absorbent materials which must be changed less than two times per day, a 20 percent rating is warranted.

Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating. A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating. A daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating.

Obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating. Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: Post void residuals greater than 150 cc.; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two-to-three months, warrants a 10 percent rating. A noncompensable rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one-to-two times per year. 

The VA treatment records show that, in March 2003, the Veteran reported at a radiation treatment follow up visit having occasional urinary incontinence but not using any pads.  In March 2004, he had no voiding complaints.  At a November 2004 follow up visit with Radiation Oncology, the Veteran complained of decreased stream and some hesitancy but no hematuria or other genitourinary symptoms.  The assessment was urinary obstructive symptoms.  In March 2005, the Veteran denied having burning or pain on urination and difficulty starting or stopping the stream but did complained of having some urgency and frequency.  A September 2005 Radiation Oncology nurse's note indicates he complained of incomplete bladder emptying and some dribbling enough to wear protective clothing (which he reported had gotten worse in the last six months).  He also reported having slight urgency and weak stream and nocturia once a night.  The doctor's note shows he complained of some incomplete emptying, urgency, weak stream, as well as some mild nocturia (approximately once a night), frequency and intermittency.  In March 2006, the Veteran reported having mild urinary symptoms of frequency and urgency on urination but denied burning, pain or incontinence.  He reported nocturia once a night.  A March 2007 Radiation Oncology nurse's note shows he complained of nocturia three times per night and frequency and weak stream more than half the time.  He also reported having urinary incontinence if he does not rush to the toilet and that he had wet the bed.  The doctor's note indicates the Veteran had multiple medical complaints including worsening urinary symptoms.  Finally, a March 2010 VA Primary Care note shows the Veteran's complaints of incontinence since his radical prostatectomy in 2002 getting worse, but no specific complaints were noted.

At the July 2006 VA examination, the Veteran reported having some urinary dribbling since his surgery.  He related that he does not use Depends on a daily basis so long as he is around the house or in familiar surroundings where he knows the location of the bathroom.  However, if he is on a long trip away from home or in unfamiliar surroundings, he reported he will wear Depends and that, on those days, he generally uses two a day.  He also complained of some urinary urgency and occasional urethral burning, but denied treatment for urinary tract infections or the use of catheters.  He related that he urinates approximately 8 to 10 times a day and has nocturia 2 to 3 times a night.  The assessment was prostate cancer, currently under control.

The Veteran underwent a second VA examination in January 2010 at which he reported no recurrence of his prostate cancer since undergoing radiation therapy and no metastasis.  He reported urinary incontinence with spontaneous incontinence and wearing absorption pads that he changes four to six times per night.  His urinary symptoms included urgency, dribbling, daytime voiding interval of one to two hours, nocturia twice a night, and continual urinary leakage requiring the wearing of absorbent material that must be changed more than four times a day.  He denied recurrent urinary tract infections.  Physical examination was essentially normal.  Labs showed his PSA level was 0.01.  The assessment was prostate cancer with residual urinary incontinence.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering all the evidence and resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for a disability rating of 40 percent for urinary incontinence have been met effective March 1, 2007, the effective date of the reduction.  The Board notes that the medical evidence is equivocal as to how long the Veteran has had to wear absorbent materials for urinary incontinence and how often he has had to change them.  The medical evidence shows that the Veteran complained of some dribbling and having to wear protective clothing as early as September 2005 (reporting this had been worsening over the past six months), but there is no notation in this treatment note as to how often the Veteran has to change his protective clothing.  In contrast, the Veteran denied having incontinence in March 2006 only reporting having frequency, urgency and nocturia.  At the July 2006 VA examination, however, the Veteran reported having urinary dribbling since his surgery and that he uses Depends (two a day) when he is away from home on long trips or in unfamiliar surroundings (although he admitted he does not use them on days when he is at home or in surroundings where he knows where the bathroom is).  In March 2007, he reported having urinary incontinence if he does not rush to the bathroom and admitted to having wet the bed; however, there is no report of using absorbent material.  Finally, the Veteran reported at the January 2010 VA examination urinary incontinence requiring the wearing of absorbent material requiring change more than four times a day.

In reviewing this evidence, the Board finds that a reasonable doubt is raised that, at the time of the reduction in March 2007, the Veteran had urinary incontinence requiring the wearing of absorbent material that he had to change at least twice a day.  The Board acknowledges that the Veteran reported he does not wear Depends on days when he is home or in familiar surroundings where he knows the location of the bathroom; however, this does not negate the report that he has to use Depends on days when he is not home and in unfamiliar surroundings or on long trips.  The rating criteria for a 40 percent disability rating do not require that the use of absorbent materials be daily just that urinary leakage, frequency or obstructed voiding require the wearing of absorbent materials that must be changed two to four times a day.  Consequently, resolving reasonable doubt in the Veteran's favor, the Board finds that his disability picture is more accurately reflected by the criteria for a 40 percent disability rating for voiding dysfunction due to urine leakage, frequency or obstructed voiding.  Based upon this, the Board finds that the reduction of the Veteran's disability rating to 20 percent was inappropriate and, instead, a disability rating of 40 percent should have been awarded effective March 1, 2007.  The Board finds, however, that a disability rating in excess of 40 percent is not warranted because the evidence fails to establish that the Veteran had renal dysfunction causing constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101; or that the Veteran's urinary incontinence required the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.  For the foregoing reasons, the Board finds that a 40 percent disability rating is warranted for the Veteran's residuals of prostate cancer effective March 1, 2007, the effective date of the reduction.

The Board notes, however, that effective January 11, 2010, the RO has granted a disability rating of 60 percent based upon the findings at the VA examination conducted on that date that the Veteran's urinary incontinence requires the wearing of absorbent materials that must be changed four or more times a day.  The Board finds, however, that a disability rating higher than 60 percent is not warranted because the evidence fails to establish that the Veteran has renal dysfunction with persistent edema and albuminuria with BUN 40mg% or more, creatinine 4mg% or more, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion (the Board notes the record shows the Veteran has regularly exercised over the appeal period except when limited by his lumbar spine disability).  Furthermore, the record does not establish that the Veteran has renal dysfunction requiring regular dialysis or precluding more than sedentary activity.  Consequently, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 60 percent is warranted for the Veteran's residuals of prostate cancer as of January 11, 2010.

In conclusion, the Board finds that the reduction from 100 percent for the Veteran's prostate cancer was appropriate; however, a disability rating of 40 percent is warranted for the period of March 1, 2007, through January 10, 2010, and to that extent, the appeal is granted.  However, the Board finds that the preponderance of the evidence is against a disability rating in excess of 60 percent as of January 11, 2010, and to that extent the appeal is denied.

III.  Claims to Reopen

In statements received in December 2002 and March 2004, the Veteran claimed service connection for a positive tuberculin reaction (claimed as exposure to tuberculosis in service) and problems with his eyes due to combat injuries.  

The Board notes that the RO denied both of these claims in a January 1973 rating decision.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, January 1973 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Regardless of the RO's actions, the Board must itself determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  The Board has a legal duty to consider the requirement of whether new and material evidence has been submitted regardless of whether the RO failed to do so.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Positive Tuberculin Test

This claim was initially denied in the January 1973 rating decision because there was no evidence of record to show that the Veteran had any current disability related to having a positive tuberculin test in service.  As the previous claim was denied on the basis of no current disability, in order for the evidence submitted subsequent to January 1973 to be material, it must relate to that unestablished fact.

Evidence received since January 1973 consists of the Veteran's statements and VA treatment records.  

In a December 2006 statement, the Veteran stated that he had a positive tuberculin tine test in service in 1968 upon his return from Vietnam and was placed on a medication regimen for six months.  He also stated that he again tested positive in 1970 after returning from serving on the African Continent and underwent medical examinations and treatments for approximately nine months.  He stated he was advised that he would always show positive on a tuberculosis test and that he continues to be monitored by U.S. Public Health Services for this.  This statement is not new in that the Veteran had previously stated that he had a positive tuberculin tine test after returning from Libya (i.e., the African Continent), and this is seen in the service treatment records.  However, his previous statement with regard to what happened after he returned from Vietnam in 1968 was actually that he was exposed to and had mild malaria rather than tuberculosis.  Thus, the statement that he had a positive tuberculin tine test in 1968 upon his return from Vietnam is new.   It is not material, however, because when considered with all the evidence of record, it fails to establish the presence of a current disability.  In other words, the Veteran's statement only goes to an in-service event and fails to indicate that he has some type of current lung disease such as tuberculosis as a result of that in-service event.

In an April 2007 statement, the Veteran stated that he had searched his personal military papers and discovered two items to support his claim, which he submitted.  One document is a copy of a February 1970 Consultation Sheet in which it indicates the Veteran had been "tested with tuberculin Tine prior to leaving Libya and had positive reaction, mm unknown.  PPD Intermediate of 27 Jan 70 was 10 mm induration.  PA & Lat Chest X-ray of 30 Jan 70 was negative."  The Board notes that the service treatment records were in the claims file at the time of the January 1973 rating decision and contained this record.  Consequently, it is not new evidence.  The second document appears to be a billing statement from the U.S. Kenner Army Hospital at Fort Lee, Virginia, from March 1972.  This statement, however, does not indicate any medical information or what the bill was for.  Consequently, although likely new, it is not material as it fails to support the Veteran's allegations.

VA treatment records from 1998 through 2010 are new; however, they are not material as they fail to show that the Veteran has a current disability as a result of the positive tuberculin tine test in service.  The reports of chest x-rays taken in January 1998, September 2002, November 2002, March 2005 and March 2007 fail to show the Veteran has had any active or chronic pulmonary disease over the use.  The Board acknowledges the chest x-rays taken in September 2002 and November 2002 show some minimal basilar markings that were thought to be consistent with bronchitis or old inflammatory disease (fibrotic changes); however, these x-rays were close in time and subsequent chest x-rays failed to demonstrate these changes.  Consequently, it would appear that whatever was causing these minimal findings resolved.  A review of the overall evidence clearly shows that there has been no long term pulmonary disease such as tuberculosis that resulted from the Veteran having a positive tuberculin tine test in service.  In making this determination, the Board does not reject the fact that the service treatment records show that the Veteran had a positive tuberculin tine test in January 1970 and that he was given INH; however, chest x-rays at that time did not show any active pulmonary disease (see Report of Medical Examination dated January 27, 1970, and report of PA and lateral chest x-rays dated January 30, 1970).  Furthermore, the report of the Veteran's separation examination given in March 1972 also demonstrates that chest x-rays were negative for any active disease.  In addition, at VA examination conducted in August 1972, chest x-rays taken were noted to be normal.  Hence, the Board concludes that this evidence is not material as it fails to establish the presence of a current disability.

For the foregoing reasons, the Board finds that the new evidence received is not material is it fails to raise a reasonable possibility of substantiating the claim because, when considered with all the evidence of record, it fails to establish that the Veteran has a current disability related to the positive tuberculin tine test noted in the service treatment records.  Consequently, the Board finds that new and material evidence has not been received to reopen the Veteran's claim, and his appeal must be denied.

In making this decision, the Board acknowledges the Veteran's statements that he had a positive test and was treated in service and that he has been warned against further exposure to tuberculosis as he is at greater risk for contracting the disease because of his previous exposure in service.  However, service connection is warranted for an injury or disease incurred or aggravated in service.  38 C.F.R. § 3.303(a).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Furthermore, service connection requires a showing of chronicity and continuity.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  Id.  In the present case, there is no showing evidence in the service treatment records that the Veteran had chronic lung disease in service.  The Veteran had a positive tuberculin tine test and was treated with INH; however, there are no treatment notes showing any finding of symptoms of tuberculosis or a diagnosis of tuberculosis, and he was free from any sign of disease at the time of his separation examination in March 1972.  Furthermore, when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  In the present case, the evidence fails to establish, nor does the Veteran contend, that he has had tuberculosis or symptoms thereof since service.  Consequently, the evidence fails to establish a continuity of symptomatology since service.  The Veteran's arguments are, therefore, unprevailing in establishing entitlement to the benefit sought.

Eye Disorder

This claim was initially denied in the January 1973 rating decision because the evidence of record showed that the Veteran only had refractive error, which is a congenital or developmental abnormality and, therefore, not a disability for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  As the previous claim was denied on the basis of no current disability, in order for the evidence submitted subsequent to January 1973 to be material, it must relate to that fact.

Evidence received since January 1973 consists of the Veteran's statements and VA treatment records.  

As previously stated, in his claims submitted in February 2002 and March 2004, the Veteran claimed he has problems with his eyes due to combat injuries.  In a December 2006 statement, however, he claimed that his visual deficiencies were due to an accident in 1963 during military exercises at Fort Bliss, Texas, in which glass had to be removed from his eyes and he had to undergo multiple eye washings and other treatments.  He also claimed that his vision deteriorated during subsequent years of military operations and exposure to harsh environments.  He stated he had to be prescribed glasses then and has had progressively stronger lenses.  The Board finds that, essentially, the Veteran's claim for an eye disorder is for refractive error that requires glasses to correct.  In his December 2007 Notice of Disagreement, the Veteran claimed that the deterioration of his eyes was the result of military service in general, in combat zones, and in chemical-sprayed areas in particular.  After considering his statements, though these statements are essentially new in that they assert the incurrence of events that were not previously asserted at the time of the prior final decision in January 1973, the Board does not find them to be material as they fail to establish that the Veteran has a current eye disability other than refractive error.

VA treatment records from 2000 through 2010 are new; however, they are not material as they fail to show that the Veteran has a current disability as a result of his military service.  The Board notes that the Veteran underwent essentially annual eye examinations between July 2000 and April 2008 by VA Optometry and Ophthalmology.  From July 2000 until March 2004, the only eye conditions noted upon examination was refractive error and presbyopia, which are both developmental defects.  Examination of the eyes failed to demonstrate any damage to the cornea, iris, conjunctiva, lids or lenses.  As the evidence previously before the Board did not show any eye disorder other than a developmental defect, the Board finds that these treatment records are cumulative and redundant as they also fail to establish the presence of any eye disorder other than a developmental defect.  Consequently, this evidence does not constitute new and material evidence to reopen the Veteran's claim.

The Board acknowledges, however, that as the result of a May 2006 routine eye exam, the Veteran was also diagnosed to have immature cataracts bilaterally (not visually significant), and vitreous floater in the right eye in addition to a refractive error.  In June 2007, in addition to a refractive error, the Veteran was diagnosed to have immature cataracts bilaterally (not visually significant) and PVD (posterior vitreous detachment) in the right eye.  In April 2008, he was again diagnosed to have immature cataracts and PVD but also was noted to have meimbomitis (an infection) with dry eye.  Thus, the Board notes that this evidence does establish the presence of current eye disorders that are not developmental defects and, thus, these records establish the presence of a current disability.  Nevertheless, the Board finds that this evidence is not material as it does not raise a reasonable possibility of substantiating the claim because, when considered with the evidence as a whole, it fails to establish a nexus relationship between the current disability and the Veteran's military service.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  

VA's duty to assist by providing a medical opinion was set forth by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  Id.  

In the present case, although the evidence establishes the presence of a current disability (i.e., immature cataracts bilaterally, PVD in the right eye and meimbomitis with dry eye) and the Veteran's statements provide some evidence of an event, injury or disease in service (i.e., statements relating trauma due to glass in eyes, exposure to chemicals, etc.), the Board finds that the evidence fails to indicate that there may be a nexus between these current eye disorders and the Veteran's military service.  The Veteran has not made any statements relating the immature cataracts bilaterally, PVD in the right eye or meimbomitis with dry eye to any event, injury or disease in service, nor has he alleged a continuity of symptomatology since service.  The Veteran's statements all relate to his refractive error for which he has had to wear glasses.  He states that his vision deteriorated during service, and he had to start wearing glasses in service with progressively stronger lenses.  

The service treatment records show that the Veteran's vision was 20/20 upon entrance examination in 1962.  Examination reports from 1964 show his uncorrected vision was 20/100 in the right eye and 20/200 in the left eye corrected to 20/20 bilaterally with an assessment of myopia.  On the Report of Medical History relating to the 1964 examination, however, the physician noted that the Veteran's eye trouble was from an astigmatism.  Furthermore, the report of an eye examination conducted in January 1972 fails to demonstrate any findings of any residuals of injury to the eyes or any problems other than a refractive error.  On separation examination in March 1972, the Veteran's uncorrected vision was noted to be 20/200 bilaterally with corrected vision of 20/20 in the right eye and 20/25 in the left eye; however, no other defects of the eyes was found and he was given a physical profile relating to his eyes of one.  Finally, the Board notes that there is nothing in the service treatment records to indicate that the Veteran ever received treatment for injury to his eyes as he has alleged or that exposure to general military duty or chemical agents caused his defective vision.  The only evidence relating to the Veteran's allegations is his own statements; however, as a lay person he is not competent to establish a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to suggest a possible medical etiology of his defective vision in service, his statements cannot constitute new and material evidence to establish the nexus element of his claim.

Consequently, the Board finds that the VA treatment records showing diagnoses of current eye disorders (i.e., immature cataracts bilaterally, PVD in the right eye and meimbomitis with dry eye) are not material because, when considered with all the evidence of record, they fail to trigger VA's duty to assist in providing a medical opinion and, therefore, they do not raise a reasonable possibility of substantiating the claim.

For the foregoing reasons, the Board finds that new and material evidence has not been received to reopen the Veteran's claim for service connection for an eye disorder as the evidence received since January 1973 is either not new or is not material in that it fails to relate to a previously unestablished fact and fails to raise a reasonable possibility of substantiating the claim.  New and material evidence having not been received, the Veteran's claim to reopen for service connection for an eye disorder must be denied.

IV.  Service Connection Claim for Residuals of Shrapnel Wounds to Back

In statements received from the Veteran in December 2002 and March 2004, he claimed that he has shrapnel embedded in his back due to a combat injury.  In a December 2006 statement, the Veteran further stated that he was involved in an explosion while in Vietnam in 1968 where he was ejected from a quarter ton vehicle (jeep) and suffered injury and wounds to the back.  He also stated that he was advised by the military and the VA Medical Center in Washington, DC, that x-rays show he has residual shrapnel in his back.  The RO took these statements as a claim for service connection for residuals of shrapnel to the back. 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board notes that the Veteran was service-connected for lumbar strain with arthritis in the January 1973 rating decision.  In a statement submitted with his original claim, the Veteran stated that he started having pains in his back in 1965 whenever he was required to stand for long periods such as in formation.  He stated that he was examined for this at the dispensary in Fort Leonardwood, Missouri, but that examination and x-rays found nothing specific.  He further stated that he had back pains with increasing frequency from January to June of 1966 whenever he had to stand for long periods or carry a load on his back.  He stated that he was examined several times during 1966 at both Fort Knox, Kentucky, and Fort Eustis, Virginia, but as before nothing specific was found.  He related that, after that time, he was assigned to desk jobs where he mostly sat so he had no further back pains until he had to work for long hours on ship discharge operations.  He stated that from 1967 to 1971 he had pains whenever he had to be on his feet over three to four hours and recently he experienced pains whenever he stood for over an hour.  Although noting that the service treatment records were negative for evidence of treatment in service of low back strain, the RO granted service connection based upon the report of an August 1972 VA examination that noted that x-ray of the spine showed the beginning of degenerative arthritis along with tenderness and spasm of the right paraspinal muscles and exaggerated lumbar curve.  This service-connected lumbar strain with arthritis was evaluated as 20 percent disabling effective April 13, 1972 (the day following the Veteran's discharge from service).  

Despite the Veteran's allegation of having retained shrapnel in his back, there is no medical evidence to corroborate this.  The service treatment records do not show any treatment for shrapnel wounds to the back and no abnormality was noted on the Veteran's separation examination in March 1972.  The Veteran underwent VA examination in August 1972.  X-rays taken of the chest and lumbosacral spine failed to show any retained shrapnel in the back.  Furthermore, the examination report fails to demonstrate that physical examination of the back revealed any scars or other evidence that the Veteran had sustained shrapnel wounds to the back.  It is noted that the Veteran actually made no report of having sustained shrapnel wounds to his back while in service.  In addition, the Board notes that the Veteran has undergone multiple VA examinations related to his service-connected degenerative joint disease of the lumbosacral spine none of which made any finding that he has retained shrapnel in his back or residuals of shrapnel wounds to the back.  

The Board notes that, despite the Veteran's claim that the staff at the VA Medical Center in St. Louis have consistently told him he has retained shrapnel in his back that shows up on x-ray, the VA treatment records in the claims file do not show any complaints or findings of retained shrapnel in the back.  Rather the VA treatment records show the Veteran has undergone substantial treatment for his low back condition over the years including consult with Neurosurgery for a herniated disc.  Moreover, these records show the Veteran has undergone imaging studies of the chest and back including x-rays of the chest, lumbar spine, sacrum and coccyx, and the hips; CT scans of the lumbosacral spine and the abdomen and pelvis; a whole body bone scan; and two magnetic resonance imaging (MRI) scans of the lumbosacral spine and two of the cervical spine.  None of these imagining studies demonstrated that the Veteran has retained shrapnel in his back.  Furthermore, the Board notes that he must not have reported such a condition otherwise he would not have undergone MRI scans as doing so would most definitely have removed any metallic fragments in his body as an MRI is essentially a big magnet.  Thus, the fact that he underwent MRI scans without any difficulties speaks against finding that he has retained shrapnel in his back.

Consequently, the overwhelming medical evidence of record fails to demonstrate that the Veteran has retained shrapnel in his back or that he has any residuals of shrapnel wounds to the back.  As for any claim that the Veteran has arthritis in his back due to shrapnel injuries, the Board notes that he is already service-connected for degenerative joint disease of the lumbosacral spine and the Veteran has not stated that his shrapnel injuries involved any other part of the spine or other joint or joints located nearby.  The Board acknowledges the Veteran's recollection that he has been told he has retained shrapnel in his back; however, without medical evidence to actually establish the presence of such a condition, the Board has no basis upon which to find that a current disability exists for which service connection may be granted.  In making this decision, the Board notes that it is not dismissing the Veteran's claim that he sustained shrapnel wounds to his back in service; however, that element of the Veteran's claim need not be addressed at this time as the Board finds that the first element of a service connection - that there be a current disability - has not been established.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for residuals of shrapnel wounds to the back is denied because the preponderance of the evidence fails to establish the Veteran has a current disability for which service connection may be granted.  


ORDER

The reduction from 100 percent for service-connected prostate cancer was appropriate, and the appeal to restore the 100 percent rating is denied.

Entitlement to a disability rating of 40 percent for residuals of prostate cancer is granted from March 1, 2007, through January 10, 2010, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 60 percent for residuals of prostate cancer as of January 11, 2010, is denied.

New and material evidence having not been received, the claim to reopen for service connection for a positive tuberculin reaction is denied.

New and material evidence having not been received, the claim to reopen for service connection for an eye disorder is denied.

Entitlement to service connection for residuals of shrapnel wounds to the back is denied.


REMAND

The Board remands the Veteran's claim for an increased disability rating for service-connected degenerative joint disease of the lumbosacral spine and his claim to reopen for service connection for hypertension.  Although the additional delay is regrettable, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Increased Disability Rating For Degenerative Joint Disease Of Lumbosacral Spine 

The Board finds that remand of the Veteran's claim for an increased disability rating for his service-connected degenerative joint disease of the lumbosacral spine is necessary for additional development.  Specifically, the Board finds that there appears to be VA treatment records that are not associated with the claims file.  During the appeal period, it appears the Veteran obtained all his treatment at the VA Medical Center in St. Louis, Missouri.  The available records indicate that he is seen one to two times per year in the Primary Care Clinic for following of his medical problems including his low back disability.  However, there is a gap in treatment records from August 2008 to March 2010.  There is no indication in the March 2010 treatment note that the Veteran had a lapse in treatment.  Consequently, the Board believes that there may be VA treatment records relevant to the Veteran's claim that have not been associated with the claims file.  As these records are considered part of the record on appeal since they are within VA's constructive possession, remand is necessary to obtain them.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Thus, on remand, any VA treatment records relating to treatment for the Veteran's degenerative joint disease of the lumbosacral spine should be obtained for the period of September 2008 through February 2010.  In addition, since records are being updated anyway, current treatment records since October 2010 should also be obtained (the last treatment record in the claims file is from September 2010).

Claim To Reopen For Service Connection For Hypertension

The Board notes that, in August 2007, the Veteran filed a claim for service connection for hypertension as due to exposure to herbicides.  The Veteran initially filed a claim for service connection for hypertension that was denied on a direct basis in an August 2002 rating decision.  The Veteran did not disagree with that denial and, therefore, the August 2002 rating decision became final.  To the extent that the Veteran's August 2007 claim requested service connection for hypertension on a presumptive basis as due to exposure to herbicides in the Republic of Vietnam, the Board notes that a new theory of entitlement does not constitute a new claim, but rather an attempt to reopen the previously denied claim. See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed). Thus, this claim has been restated as listed on the cover page and should be adjudicated accordingly.

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication; however, the Board may not ignore an issue so raised.  Id.  

The Veteran's August 2007 claim for service connection for hypertension as due to exposure to herbicides was denied by the RO in a June 2009 rating decision.  In July 2009 the Veteran submitted a VA Form 9 listing the only issue on appeal as service connection for hypertension.  However, as a Statement of the Case had not been issued addressing service connection for hypertension, the Board construes this to be a Notice of Disagreement with the June 2009 rating decision's denial of service connection for hypertension.  The record before the Board does not indicate that a Statement of the Case has been issued in relation to this initiated appeal.  Consequently, the Veteran's Notice of Disagreement is still pending.  

It is appropriate to remand this claim because the Veteran has not been provided a Statement of the Case on this issue.  See Board of Veterans' Appeals:  Remand or Referral for Further Action, 76 Fed. Reg. 17,544, 17,548 (Mar. 30, 2011) (to be codified at 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue should be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA Medical Center in St. Louis, Missouri, for treatment relating to his degenerative joint disease of the lumbosacral spine from September 2008 to February 2010 and from October 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  Thereafter, the Veteran's claim for an increased disability rating for service-connected degenerative joint disease of the lumbosacral spine should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

3.  Provide the Veteran a Statement of the Case as to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, to include as due to exposure to herbicides.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


